[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
No criminal charge has been made against the defendant. The word "theft" or the word "thief" do not appear in the plaintiff's complaint; nor does the word "steal." An award of treble damages is an extraordinary statutory remedy. Second Injury Fund v.Lupachino, 45 Conn. App. 324, 346. The facts presented to this court do not set forth a situation warranting treble damages. It is noted that the record discloses that the defendant is still employed by the plaintiff.
Mulvey, Judge Trial Referee
 AMENDED JUDGMENT
Mulvey, Judge Trial Referee.
Judgment for the plaintiff for $16,937.82 plus costs.
Harold M. Mulvey Judge Trial Referee